Citation Nr: 1540361	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence was received to reopen a claim for a respiratory disability, including asthma and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from September 1978 to July 1999.

This case comes to the Board of Veterans' Affairs (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that, in pertinent part, denied service connection for allergic rhinitis and asthma, migraine headaches, and pseudo-folliculitis barbae.  The Veteran submitted a timely notice of disagreement as to the RO's decision.

A December 2010 rating decision, in pertinent part, granted service connection for tension headaches and pseudofolliculitis barbae, that represents a full grant of the benefits sought as to these claims.  

The December 2010 statement of the case characterized the issues on appeal as entitlement to service connection for allergic rhinitis and whether new and material evidence was received to reopen a claim for service connection for a lung disability now claimed as asthma. 

The Veteran's claim for service connection for asthma and allergic rhinitis is construed as encompassing all diagnosed respiratory disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that when a veteran claims service connection the claim is not limited to specific diagnosis but encompasses the underlying disability).

The reopened claim for service connection for a respiratory disability, including asthma and allergic rhinitis, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An October 2002 rating decision denied service for a lung problem; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the October 2002 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The October 2002 rating decision denying entitlement to service connection for a lung problem is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the October 2002 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The October 2002 rating decision denied the Veteran's claim for service connection for a lung problem on the basis that, while there was evidence of treatment for bronchitis once in service, there was no evidence of a chronic disability, and no currently diagnosed lung problem. 

The Veteran was notified of the RO's October 2002 determination and his appellate rights but did not appeal.  Moreover, no evidence was received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the October 2002 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the October 2002 rating decision includes VA medical records and an examination report, dated from March 2009 to November 2010, and the Veteran's and his wife's statements in support of his claim.

Added to the record is a November 2010 statement from the Veteran's wife to the effect that they were married for nineteen years and she saw his problems progressively worsen.  She noted that he had problems with a sinus condition and suffered from a constant runny nose.

A November 2010 VA examination report includes the Veteran's history of being diagnosed with rhinitis and sinusitis that he had for over twenty years.  The Veteran had sinus problems approximately six times a year that caused interference with nasal breathing, purulent discharge from the nose, and pain.  He denied vocal hoarseness and crusting.  The Veteran did not take prescribed medication for this disorder.  The examiner diagnosed the Veteran with sinusitis.

This new evidence relates to the previously unestablished elements of a current respiratory disability and a link between current condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

ORDER

New and material evidence has been received to reopen the claim for service connection for a respiratory disability.


REMAND

Service treatment records show that the Veteran was repeatedly seen for respiratory complaints including coughing, wheezing, and nasal congestion, variously diagnosed as acute respiratory distress (ARD) syndrome (in October 1978), rhinitis (in November 1979), upper respiratory infection (in January and November 1980 and September 1990), and congestion (in November 1994).  

A February 1999 private treatment record describes treatment for bronchitis.

On a Report of Medical History, completed in March 1999, prior to examination for retirement, the Veteran checked yes to having shortness of breath and a chronic cough.  The examiner noted that the Veteran's shortness of breath started in January 1999, and that the Veteran reportedly saw a civilian physician who said he had asthma; there were no records available, and there was no prior history of asthma.  The examiner also noted that the Veteran had a ten-year history of a dry cough and was a non-smoker.  The Veteran's lungs and chest, nose, and sinuses, were normal on examination at that time.

A March 17, 2009 VA outpatient record indicates that the Veteran denied a past medical history of asthma and chronic obstructive pulmonary disease.

The November 2010 VA examiner diagnosed the Veteran with sinusitis but did not offer an opinion regarding its etiology.

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for a respiratory disability entitles him to a VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

Recent medical records regarding the Veteran's treatment at the VA Medical Center (VAMC) in Loma Linda, California, and the VA Community Based Outpatient Clinic (CBOC) in Corona, dated since April 2010, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Loma Lina and the Corona CBOC, dated since April 2010, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After accomplishing the above development, schedule the Veteran for a VA examination by a physician to determine the etiology of his respiratory disability.  All indicated tests and studies should be conducted.  The examiner should note that the claims folder, including this remand, was reviewed.

a. Does the Veteran have a current respiratory disability, including asthma, allergic rhinitis, sinusitis, or another respiratory disability (any such respiratory disability diagnosed since 2009)?

b. If so, is it a least at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed respiratory disability, including asthma, allergic rhinitis, sinusitis, or another disability, had its onset in service, or is otherwise the result of a disease or injury in service including the notations in the service treatment records (in October 1978, November 1979; January and November 1980, September 1990, and November 1994), and the February 1999 private treatment record?

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for respiratory symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

f. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


